


110 HR 6210 IH: Small Business Health Options Program Act of

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6210
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Kind (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Barrow,
			 Mr. Young of Florida,
			 Mr. Carnahan,
			 Mrs. Emerson,
			 Mr. Allen,
			 Mr. Gerlach,
			 Mr. Altmire,
			 Mr. Shays,
			 Mr. Courtney, and
			 Mr. Ramstad) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to establish a
		  nationwide health insurance purchasing pool for small businesses and the
		  self-employed that would offer a choice of private health plans and make health
		  coverage more affordable, predictable, and accessible.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Options Program
			 Act of 2008 or the SHOP Act.
		2.Amendment to the
			 Public Health Service ActThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
			
				XXXSmall business
				health options program
					3001.Definitions
						(a)In
				generalIn this title:
							(1)AdministratorThe
				term Administrator means the Administrator appointed under section
				3002(a).
							(2)Small Business
				Health BoardThe term Small Business Health Board
				means the Board established under section 3002(d).
							(3)EmployeeThe
				term employee has the meaning given such term under section 3(6)
				of the Employee Retirement Income Security Act
				of 1974 (29 U.S.C. 1002(6)). Such term shall not include an employee
				of the Federal Government.
							(4)EmployerThe
				term employer has the meaning given such term under section 3(5)
				of the Employee Retirement Income Security Act
				of 1974 (29 U.S.C. 1002(5)), except that such term shall include
				employers who employed an average of at least 1 but not more than 100 employees
				(who worked an average of at least 35 hours per week) on business days during
				the year preceding the date of application, and shall include self-employed
				individuals with either not less than $5,000 in net earnings or not less than
				$15,000 in gross earnings from self-employment in the preceding taxable year.
				Such term shall not include the Federal Government.
							(5)Health insurance
				coverageThe term health insurance coverage has the
				meaning given such term in section 2791.
							(6)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791.
							(7)Health
				status-related factorThe term health status-related
				factor has the meaning given such term in section 2791(d)(9).
							(8)Participating
				employerThe term participating employer means an
				employer that—
								(A)elects to provide
				health insurance coverage under this title to its employees; and
								(B)is not offering
				other comprehensive health insurance coverage to such employees.
								(b)Application of
				Certain Rules in Determination of Employer SizeFor purposes of
				subsection (a)(3):
							(1)Application of
				aggregation rule for employersAll persons treated as a single
				employer under subsection (b), (c), (m), or (o) of section 414 of the Internal
				Revenue Code of 1986 shall be treated as 1 employer.
							(2)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence for the full year prior to the date on which the employer
				applies to participate, the determination of whether such employer meets the
				requirements of subsection (a)(4) shall be based on the average number of
				employees that it is reasonably expected such employer will employ on business
				days in the employer’s first full year.
							(3)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
							(c)Waiver and
				Continuation of Participation
							(1)WaiverThe
				Administrator may waive the limitations relating to the size of an employer
				which may participate in the health insurance program established under this
				title on a case by case basis if the Administrator determines that such
				employer makes a compelling case for such a waiver. In making determinations
				under this paragraph, the Administrator may consider the effects of the
				employment of temporary and seasonal workers and other factors.
							(2)Continuation of
				participationAn employer participating in the program under this
				title that experiences an increase in the number of employees so that such
				employer has in excess of 100 employees, may not be excluded from participation
				solely as a result of such increase in employees.
							(d)Treatment of
				Health Insurance Coverage as Group Health PlanHealth insurance
				coverage offered under this title shall be treated as a group health plan for
				purposes of applying the Employee Retirement
				Income Security Act of 1974 (29 U.S.C. 1001 et seq.) except to the
				extent that a provision of this title expressly provides otherwise.
						(e)Application of
				HIPAA rulesNotwithstanding any provision of State law, the
				provisions of subparts 1, 3, and 4 of part A of title XXVII shall apply to
				health insurance coverage offered under this title. A State may modify State
				law as appropriate to provide for the enforcement of such provisions for health
				insurance coverage offered in the State under this title.
						3002.Administration
				of small business health insurance pool
						(a)Office and
				AdministratorThe Secretary
				shall designate an office within the Department of Health and Human Services to
				administer the program under this title. Such office shall be headed by an
				Administrator to be appointed by the Secretary.
						(b)QualificationsThe
				Secretary shall ensure that the individual appointed to serve as the
				Administrator under subsection (a) has an appropriate background with
				experience in health insurance, business, or health policy.
						(c)DutiesThe
				Administrator shall—
							(1)enter into
				contracts with health insurance issuers to provide health insurance coverage to
				individuals and employees who enroll in health insurance coverage in accordance
				with this title;
							(2)maintain the
				contracts for health insurance policies when an employee elects which health
				plan offered under this title to enroll in as permitted under section
				3007(d)(7);
							(3)ensure that health
				insurance issuers comply with the requirements of this title;
							(4)ensure that
				employers meet eligibility requirements for participation in the health
				insurance pool established under this title;
							(5)enter into
				agreements with entities to serve as navigators, as defined in section
				3003;
							(6)collect premiums
				from employers and employees and make payments for health insurance
				coverage;
							(7)collect other
				information needed to administer the program under this title;
							(8)compile, produce,
				and distribute information (which shall not be subject to review or
				modification by the States) to employers and employees (directly and through
				navigators) concerning the open enrollment process, the health insurance
				coverage available through the pool, and standardized comparative information
				concerning such coverage, which shall be available through an interactive
				Internet website, including a description of the coverage plans available in
				each State and comparative information, about premiums, index rates, benefits,
				quality, and consumer satisfaction under such plans;
							(9)provide
				information to health insurance issuers, including, at the discretion of the
				Administrator, notification when proposed rates are not in a competitive
				range;
							(10)conduct public
				education activities (directly and through navigators) to raise the awareness
				of the public of the program under this title and the associated tax credit
				under the Internal Revenue Code of 1986;
							(11)develop methods to
				facilitate enrollment in health insurance coverage under this title, including
				through the use of the Internet;
							(12)if appropriate,
				enter into contracts for the performance of administrative functions under this
				title as permitted under section 3009;
							(13)carefully
				consider benefit recommendations that are endorsed by at least two-thirds of
				the members of the Small Business Health Board;
							(14)establish and
				administer a contingency fund for risk corridors as provided for in section
				3008; and
							(15)carry out any
				other activities necessary to administer this title.
							(d)LimitationsThe
				Administrator shall not—
							(1)negotiate premiums
				with participating health insurance issuers; or
							(2)exclude health
				insurance issuers from participating in the program under this title except for
				violating contracts or the requirements of this title.
							(e)Small Business
				Health Board
							(1)In
				generalThere shall be established a Small Business Health Board
				to monitor the implementation of the program under this title and to make
				recommendations to the Administrator concerning improvements in the
				program.
							(2)AppointmentThe
				Comptroller General shall appoint 13 individuals who have expertise in health
				care benefits, financing, economics, actuarial science or other related fields,
				to serve as members of the Small Business Health Board. In appointing members
				under the preceding sentence, the Comptroller General shall ensure that such
				members include—
								(A)a mix of different
				types of professionals;
								(B)a broad geographic
				representation;
								(C)not less than 3
				individuals with an employee perspective;
								(D)not less than 3
				individuals with a small business perspective, at least 1 of whom shall have a
				self-employed perspective;
								(E)not less than 1
				individual with a background in insurance regulation; and
								(F)not less than 1
				individual with a patient perspective.
								(3)TermsMembers
				of the Small Business Health Board shall serve for a term of 3 years, such
				terms to end on March 15 of the applicable year, except as provided in
				paragraph (4). The Comptroller General shall stagger the terms for members
				first appointed. A member may be reappointed after the expiration of a term. A
				member may serve after expiration of a term until a successor has been
				appointed.
							(4)Small business
				representativesBeginning on March 16, 2012, 3 of the individuals
				the Comptroller General appoints to the Small Business Health Board shall be
				representatives of the 3 navigators through which the largest number of
				individuals have enrolled for health insurance coverage over the previous
				2-year period. Such appointees shall serve for 1 year. The Comptroller General
				shall consider for appointment in years prior to the date specified in this
				paragraph, individuals who are representatives of entities that may serve as
				navigators.
							(5)Chairperson;
				vice chairpersonThe Comptroller General shall designate a member
				of the Small Business Health Board, at the time of appointment of such member,
				to serve as Chairperson and a member to serve as Vice Chairperson for the term
				of the appointment, except that in the case of a vacancy of either such
				position, the Comptroller General may designate another member to serve in such
				position for the remainder of such member’s term.
							(6)CompensationWhile
				serving on the business of the Small Business Health Board (including travel
				time), a member of the Small Business Health Board shall be entitled to
				compensation at the per diem equivalent of the rate provided for level IV of
				the Executive Schedule under section 5315 of title 5, United States Code, and
				while so serving away from home and the member’s regular place of business, a
				member may be allowed travel expenses, as authorized by the Chairperson of the
				Small Business Health Board.
							(7)DisclosureThe
				Comptroller General shall establish a system for the public disclosure, by
				members of the Small Business Health Board, of financial and other potential
				conflicts of interest.
							(8)MeetingsThe
				Small Business Health Board shall meet at the call of the Chairperson. Each
				such meeting shall be open to the public.
							(9)DutiesThe
				Small Business Health Board shall—
								(A)provide general
				oversight of the program under this title and make recommendations to the
				Administrator;
								(B)monitor and make
				recommendations to the Administrator on the benefit requirements for national
				plans in this title;
								(C)make
				recommendations concerning information that the Administrator, health plans,
				and navigators should distribute to employers and employees participating in
				the program under this title; and
								(D)monitor and make
				recommendations to the Administrator on adverse selection within the program
				under this title and between the coverage provided under the program and the
				State-regulated health insurance market.
								(10)Approval of
				recommendationsA recommendation shall require approval by not
				less than two-thirds of the members of the Board.
							(11)Public notice
				and comment on recommendationsThe Administrator shall—
								(A)publish
				recommendations by the Small Business Health Board in the Federal
				Register;
								(B)solicit written
				comments concerning such recommendations; and
								(C)provide an
				opportunity for the presentation of oral comments concerning such
				recommendations at a public meeting.
								3003.Navigators
						(a)In
				generalThe Administrator shall enter into agreements with
				private and public entities, beginning a reasonable period prior to the
				beginning of the first calendar year in which health insurance coverage is
				offered under this title, under which such entities will serve as
				navigators.
						(b)EligibilityTo
				be eligible to enter into an agreement under subsection (a), an entity shall
				demonstrate to the Administrator that the entity has existing relationships
				with, or could readily establish relationships with, employers and employees,
				and self-employed individuals, likely to be eligible to participate in the
				program under this title. Such entities may include trade, industry and
				professional associations, chambers of commerce, unions, small business
				development centers, and other entities that the Administrator determines to be
				capable of carrying out the duties described in subsection (c).
						(c)DutiesAn
				entity that serves as a navigator under an agreement under subsection (a)
				shall—
							(1)coordinate with
				the Administrator on public education activities to raise awareness of the
				program under this title;
							(2)distribute
				information developed by the Administrator on the open enrollment process,
				private health plans available through the program under this title, and
				standardized comparative information about the health insurance coverage under
				the program;
							(3)distribute
				information about the availability of the tax credit under section 36 of the
				Internal Revenue Code of 1986 as added by the Small Business Health Options Program Act of
				2008;
							(4)assist employers
				and employees in enrolling in the program under this title; and
							(5)respond to
				questions about the program under this title and participating plans.
							(d)Supplemental
				materialsIn addition to information developed by the
				Administrator under subsection (c)(2), a navigator may develop and distribute
				other information that is related to the health insurance program established
				under this title, subject to review and approval by the Administrator and
				filing in each State in which the navigator operates.
						(e)Standards
							(1)In
				generalThe Administrator shall establish standards for
				navigators under this section, including provisions to avoid conflicts of
				interest. Under such standards, a navigator may not—
								(A)be a health
				insurance issuer; or
								(B)receive any
				consideration directly or indirectly from any health insurance issuer in
				connection with the participation of any employer in the program under this
				title or the enrollment of any eligible employee in health insurance coverage
				under this title.
								(2)Fair and
				impartial information and servicesThe Administrator shall
				consult with the Small Business Health Board concerning the standards necessary
				to ensure that a navigator will provide fair and impartial information and
				services. An agreement between the Administrator and a navigator may include
				specific provisions with respect to such navigator to ensure that such
				navigator will provide fair and impartial information and services. If a
				navigator, or entity seeking to become a navigator, is a party to any
				arrangement with any health insurance issuer to receive compensation related to
				other health care programs not covered under this title, the entity shall
				disclose the terms of such compensation arrangements to the Administrator, and
				the Administrator shall take such information into account in determining the
				appropriate standards and agreement terms for such navigator.
							3004.Contracts with
				health insurance issuers
						(a)In
				GeneralThe Administrator may enter into contracts with qualified
				health insurance issuers, without regard to section 5 of title 41, United
				States Code, or other statutes requiring competitive bidding, to provide health
				benefits plans to employees of participating employers and self-employed
				individuals under this title. Each contract shall be for a uniform term of at
				least 1 year, but may be made automatically renewable from term to term in the
				absence of notice of termination by either party. In entering into such
				contracts, the Administrator shall ensure that health benefits coverage is
				provided for an individual only, two adults in a household, one adult and one
				or more children, and a family.
						(b)EligibilityA
				health insurance issuer shall be eligible to enter into a contract under
				subsection (a) if such issuer—
							(1)is licensed to
				offer health benefits plan coverage in each State in which the plan is offered;
				and
							(2)meets such other
				reasonable requirements as determined appropriate by the Administrator, after
				an opportunity for public comment and publication in the Federal
				Register.
							(c)Cost-sharing and
				networksThe Administrator shall ensure that health benefits
				plans with a range of cost-sharing and network arrangements are available under
				this title.
						(d)RevocationApproval
				of a health benefits plan participating in the program under this title may be
				withdrawn or revoked by the Administrator only after notice to the health
				insurance issuer involved and an opportunity for a hearing without regard to
				subchapter II of chapter 5 and chapter 7 of title 5, United States Code.
						(e)Conversion
							(1)In
				generalExcept as provided in paragraph (2), a contract may not
				be made or a plan approved under this section if the health insurance issuer
				under such contract or plan does not provide to each enrollee whose coverage
				under the plan is terminated, including a termination due to discontinuance of
				the contract or plan, the option to have issued to that individual a nongroup
				policy without evidence of insurability. A health insurance issuer shall
				provide a notice of such option to individuals who enroll in the plan. An
				enrollee who exercises such conversion option shall pay the full periodic
				charges for the nongroup policy.
							(2)ExceptionsA
				health insurance issuer shall not be required to offer a nongroup policy under
				paragraph (1) if the termination under the plan occurred because—
								(A)the enrollee failed
				to pay any required monthly premiums under the plan;
								(B)the enrollee
				performed an act or practice that constitutes fraud in connection with the
				coverage under the plan;
								(C)the enrollee made
				an intentional misrepresentation of a material fact under the terms of coverage
				of the plan; or
								(D)the terminated
				coverage under the plan was replaced by similar coverage within 31 days after
				the date of termination.
								(f)Payment of
				premiums
							(1)In
				generalEmployers shall collect premium payments from their
				employees through payroll deductions and shall forward such payments and the
				contribution of the employer (if any) to the Administrator. The Administrator
				shall develop procedures through which such payments shall be received and
				forwarded to the health insurance issuer involved.
							(2)Failure to
				payThe Administrator shall
				establish—
								(A)procedures for the
				termination of employers that fail for a two consecutive month period (or such
				other time period as determined appropriate by the Administrator) to make
				premium payments in a timely manner; and
								(B)other procedures
				regarding unpaid and uncollected premiums.
								3005.Employer
				participation
						(a)Participation
				procedureThe Administrator shall develop a procedure for
				employers and self-employed individuals to participate in the program under
				this title, including procedures relating to the offering of health benefits
				plans to employees and the payment of premiums for health insurance coverage
				under this title. For the purpose of premium payments, a self-employed
				individual shall be considered an employer that is making a 100 percent
				contribution toward the premium amount.
						(b)Enrollment and
				Offering of Other Coverage
							(1)EnrollmentA
				participating employer shall ensure that each eligible employee has an
				opportunity to enroll in a plan of the employer's choice or a plan of the
				employee's choice in accordance with section 3007(d)(7).
							(2)Prohibition on
				offering other comprehensive health benefit coverageA
				participating employer may not offer a health insurance plan providing
				comprehensive health benefit coverage to employees other than a health benefits
				plan offered under this title.
							(3)Prohibition on
				coercionAn employer shall not pressure, coerce, or offer
				inducements to an employee to elect not to enroll in coverage under the program
				under this title or to select a particular health benefits plan.
							(4)Offer of
				supplemental coverage options
								(A)In
				generalA participating employer may offer supplementary coverage
				options to employees.
								(B)DefinitionIn
				subparagraph (A), the term supplementary coverage means benefits
				described as excepted benefits under section 2791(c).
								(c)Regulatory
				flexibilityIn developing the procedure under subsection (a), the
				Administrator shall comply with the requirements specified under the Regulatory
				Flexibility Act under chapter 6 of title 5, United States Code, consider the
				economic impacts that the regulation will have on small businesses, and
				consider regulatory alternatives that would mitigate such impact. The
				Administrator shall publish and publicly disseminate a small business
				compliance guide, pursuant to section 212 of the Small Business Regulatory
				Enforcement Fairness Act, that explains the compliance requirements for
				employer participation. Such compliance guide shall be published not later than
				the date of the publication of the final rule under this title, or the
				effective date of such rules, whichever is later.
						(d)Rule of
				ConstructionExcept as provided in section 3004(f), nothing in
				this title shall be construed to require that an employer make premium
				contributions on behalf of employees.
						3006.Eligibility
				and enrollment
						(a)In
				generalAn individual shall
				be eligible to enroll in health insurance coverage under this title for
				coverage beginning in 2011 if such individual is an employee of a participating
				employer described in section 3001(a)(4) or is a self-employed individual as
				defined in section 401(c)(1)(B) of the Internal Revenue Code of 1986 and meets
				the definition of a participating employer in section 3001(a)(8). An employer
				may allow employees who average fewer than 35 hours per week to enroll.
						(b)LimitationA health insurance issuer may not refuse to
				provide coverage to any eligible individual under subsection (a) who selects a
				health benefits plan offered by such issuer under this title.
						(c)Type of
				enrollmentAn eligible
				individual may enroll as an individual or as an adult with one or more children
				regardless of whether another adult is present in the enrollee's household or
				family.
						(d)Open
				enrollment
							(1)In
				generalThe Administrator
				shall establish an annual open enrollment period during which an employer may
				elect to become a participating employer and an employee may enroll in a health
				benefits plan under this title for the following calendar year.
							(2)Open enrollment
				periodFor purposes of this
				title, the term open enrollment period means, with respect to
				calendar year 2011 and each succeeding calendar year, the period beginning on
				October 1, 2010, and ending December 1, 2010, and each succeeding period
				beginning October 1 and ending December 1. Coverage in a health benefits plan
				selected during such an open enrollment period shall begin on January 1 of the
				calendar year following the selection.
							(3)Newly eligible
				employers and employeesNotwithstanding the open enrollment period
				provided for under paragraph (2), the Administrator shall establish an
				enrollment process to enable a newly eligible employer or an employer with an
				existing health benefits policy whose term is ending to become a participating
				employer and for an employee of such employer, or a new employee of a
				participating employer, to enroll in a health benefits plan under this title
				outside of an open enrollment period. The Administrator may establish a process
				for setting the renewal date for the participation of an employer that
				initially becomes a participating employer outside of the open enrollment
				period to coincide with a subsequent open enrollment period.
							(4)Limitation of
				changing enrollmentAn
				employer or employee (as the case may be) may elect to change the health
				benefits plan that the employee is enrolled in only during an open enrollment
				period.
							(5)Effectiveness of
				election and change of electionAn election to change a health benefits
				plan that is made during the open enrollment period under paragraph (2) shall
				take effect as of the first day of the following calendar year.
							(6)Continuation of
				enrollmentAn employee who
				has enrolled in a health benefits plan under this title is considered to have
				been continuously enrolled in that health benefits plan until such time
				as—
								(A)the employer or employee (as the case may
				be) elects to change health benefits plans; or
								(B)the health benefits plan is
				terminated.
								(e)Providing
				information To promote informed choiceThe Administrator shall compile, produce,
				and disseminate information to employers, employees, and navigators under
				section 3002(c)(8) to promote informed choice that shall be made available at
				least 30 days prior to the beginning of each open enrollment period.
						(f)Termination of
				employmentAn employee may
				remain enrolled in a health plan under this title for the remainder of the
				calendar year following the termination or separation of the employee from
				employment or termination of the employer, if the employee pays 102 percent of
				the monthly premium for the remainder of the year involved.
						(g)Rule of
				constructionNothing in this
				title shall be construed to prohibit a health insurance issuer providing
				coverage through the program under this title from using the services of a
				licensed agent or broker.
						3007.Health
				coverage available within the small business pool
						(a)Preexisting
				Condition Exclusions
							(1)In
				generalEach contract under this title may include a preexisting
				condition exclusion as defined under section 9801(b)(1) of the Internal Revenue
				Code of 1986.
							(2)Exclusion
				periodA preexisting condition exclusion under this subsection
				shall provide for coverage of a preexisting condition to begin not later than 6
				months after the date on which the coverage of the individual under a health
				benefits plan commences, reduced by the aggregate of 1 day for each day that
				the individual was covered under creditable health insurance coverage (as
				defined for purposes of section 2701(c)) immediately preceding the date the
				individual submitted an application for coverage under this title. This
				provision shall be applied notwithstanding the applicable provision for the
				reduction of the exclusion period provided for in section 701(a)(3) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1181(a)(3)).
							(b)Rates and
				Premiums; state laws
							(1)In
				generalRates charged and premiums paid for a health benefits
				plan under this title—
								(A)shall be
				determined in accordance with subsection (d);
								(B)may be annually
				adjusted; and
								(C)shall be adjusted
				to cover the administrative costs of the Administrator under this title and the
				office established under section 3002.
								(2)Benefit mandate
				lawsWith respect to a contract entered into under this title
				under which a health insurance issuer will offer health benefits plan coverage,
				State mandated benefit laws in effect in the State in which the plan is offered
				shall continue to apply, except in the case of a nationwide plan.
							(3)LimitationNothing
				in this subsection shall be construed to preempt any State or local law
				(including any State grievance, claims, and appeals procedure laws, State
				provider mandate laws, and State network adequacy laws) except those laws and
				regulations described in subsection (b)(2), (d)(2)(B), and (d)(5).
							(c)Termination and
				ReenrollmentIf an individual who is enrolled in a health
				benefits plan under this title voluntarily terminates the enrollment, except in
				the case of an individual who has lost or changes employment or whose employer
				is terminated for failure to pay premiums, the individual shall not be eligible
				for reenrollment until the first open enrollment period following the
				expiration of 6 months after the date of such termination.
						(d)Rating rules and
				transitional application of State law
							(1)Years 2011 and
				2012With respect to calendar years 2011 and 2012 (open
				enrollment period beginning October 1, 2010, and October 1, 2011), the
				following shall apply:
								(A)In the case of an
				employer that elects to participate in the program under this title, the State
				rating requirements applicable to employers purchasing health insurance
				coverage in the small group market in the State in which the employer is
				located shall apply with respect to such coverage, except that premium rates
				for such coverage shall not vary based on health-status related factors.
								(B)State rating
				requirements shall apply to health insurance coverage purchased in the small
				group market in the State, except that a State shall be prohibited from
				allowing premium rates to vary based on health-status related factors.
								(2)Subsequent
				years
								(A)NAIC
				recommendations
									(i)Rating
				requirementsBeginning in 2009, the Administrator shall contract
				with the National Association of Insurance Commissioners to conduct a study of
				the rating requirements utilized in the program under this title and the rating
				requirements that apply to health insurance purchased in the small group
				markets in the States, and to develop recommendations concerning rating
				requirements. Such recommendations shall be submitted as a legislative proposal
				to Congress during calendar year 2011.
									(ii)State law
				harmonizationBeginning in
				2009, the Administrator shall contract with the National Association of
				Insurance Commissioners to conduct a study of administrative procedures,
				including rate and form filing, standards of external review, and standards of
				internal review, that apply to the program under this title and to health
				insurance purchased in the small group markets in the States.
									(iii)ConsultationIn
				conducting the studies and developing the recommendations under clauses (i) and
				(ii), the National Association of Insurance Commissioners shall consult with
				key stakeholders (including small businesses, self-employed individuals,
				employees of small businesses, health insurance issuers, health care providers,
				and patient advocates).
									(iv)Recommendations
				regarding ratingsDuring
				2011, the recommendations of the National Association of Insurance
				Commissioners under clause (i) shall be submitted to Congress in the form of a
				legislative proposal and shall concern—
										(I)rating requirements for health insurance
				coverage under this title for 2013 and subsequent years; and
										(II)a maximum permissible variance between
				State rating requirements and the rating requirements for coverage under this
				title that will allow State flexibility without causing significant adverse
				selection for health insurance coverage under this title.
										(B)Application of
				rating requirementsIf, pursuant to this subsection, an Act is
				enacted to implement recommendations submitted under subparagraph (A)(i), or
				alternative rating requirements developed by Congress, such rating requirements
				shall apply to the program under this title beginning in 2013 (open enrollment
				periods beginning October 1, 2012, and thereafter).
								(3)Failure to enact
				legislation regarding rating requirementsIf an Act is not
				enacted as provided for in paragraph (2)(B) with respect to rating
				requirements, the fallback rating rules under paragraph (5) shall apply
				beginning in 2013 (open enrollment periods beginning October 1, 2012, and
				thereafter).
							(4)Expedited
				congressional consideration
								(A)Introduction and
				committee consideration
									(i)IntroductionA
				legislative proposal submitted to Congress pursuant to paragraph (2) shall be
				introduced in the House of Representatives by the Speaker, and in the Senate by
				the majority leader, immediately upon receipt of the language and shall be
				referred to the appropriate committees of Congress. If the proposal is not
				introduced in accordance with the preceding sentence, legislation may be
				introduced in either House of Congress by any member thereof.
									(ii)Committee
				considerationLegislation introduced in the House of
				Representatives and the Senate under clause (i) shall be referred to the
				appropriate committees of jurisdiction of the House of Representatives and the
				Senate. Not later than 45 calendar days after the introduction of the
				legislation or February 15, 2012, whichever is later, the committee of Congress
				to which the legislation was referred shall report the legislation or a
				committee amendment thereto. If the committee has not reported such legislation
				(or identical legislation) at the end of 45 calendar days after its
				introduction, or February 15, 2012, whichever is later, such committee shall be
				deemed to be discharged from further consideration of such legislation and such
				legislation shall be placed on the appropriate calendar of the House
				involved.
									(B)Expedited
				procedure
									(i)ConsiderationNot
				later than 15 calendar days after the date on which a committee has been or
				could have been discharged from consideration of legislation under this
				paragraph, the Speaker of the House of Representatives, or the Speaker's
				designee, or the majority leader of the Senate, or the leader's designee, shall
				move to proceed to the consideration of the committee amendment to the
				legislation, and if there is no such amendment, to the legislation. It shall
				also be in order for any member of the House of Representatives or the Senate,
				respectively, to move to proceed to the consideration of the legislation at any
				time after the conclusion of such 15-day period. All points of order against
				the legislation (and against consideration of the legislation) with the
				exception of points of order under the Congressional Budget Act of 1974 are
				waived. A motion to proceed to the consideration of the legislation is highly
				privileged in the House of Representatives and is privileged in the Senate and
				is not debatable. The motion is not subject to amendment, to a motion to
				postpone consideration of the legislation, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion to proceed is agreed to or not agreed to shall not be in order. If the
				motion to proceed is agreed to, the House of Representatives or the Senate, as
				the case may be, shall immediately proceed to consideration of the legislation
				in accordance with the Standing Rules of the House of Representatives or the
				Senate, as the case may be, without intervening motion, order, or other
				business, and the resolution shall remain the unfinished business of the House
				of Representatives or the Senate, as the case may be, until disposed of, except
				as provided in clause (iii).
									(ii)Consideration
				by other HouseIf, before the passage by one House of the
				legislation that was introduced in such House, such House receives from the
				other House legislation as passed by such other House—
										(I)the legislation of
				the other House shall not be referred to a committee and shall immediately
				displace the legislation that was introduced in the House in receipt of the
				legislation of the other House; and
										(II)the legislation
				of the other House shall immediately be considered by the receiving House under
				the same procedures applicable to legislation reported by or discharged from a
				committee under this paragraph.
										Upon disposition
				of legislation that is received by one House from the other House, it shall no
				longer be in order to consider the legislation that was introduced in the
				receiving House.
									(iii)Senate vote
				requirementLegislation under this paragraph shall only be
				approved in the Senate if affirmed by the votes of 3/5 of
				the Senators duly chosen and sworn. If legislation in the Senate has not
				reached final passage within 10 days after the motion to proceed is agreed to
				(excluding periods in which the Senate is in recess) it shall be in order for
				the majority leader to file a cloture petition on the legislation or amendments
				thereto, in accordance with rule XXII of the Standing Rules of the Senate. If
				such a cloture motion on the legislation fails, is shall be in order for the
				majority leader to proceed to other business and the legislation shall be
				returned to or placed on the Senate calendar.
									(iv)Consideration
				in conferenceImmediately upon a final passage of the legislation
				that results in a disagreement between the two Houses of Congress with respect
				to the legislation, conferees shall be appointed and a conference convened. Not
				later than 15 days after the date on which conferees are appointed (excluding
				periods in which one or both Houses are in recess), the conferees shall file a
				report with the House of Representatives and the Senate resolving the
				differences between the Houses on the legislation. Notwithstanding any other
				rule of the House of Representatives or the Senate, it shall be in order to
				immediately consider a report of a committee of conference on the legislation
				filed in accordance with this subclause. Debate in the House of Representatives
				and the Senate on the conference report shall be limited to 10 hours, equally
				divided and controlled by the Speaker of the House of Representatives and the
				minority leader of the House of Representatives or their designees and the
				majority and minority leaders of the Senate or their designees. A vote on final
				passage of the conference report shall occur immediately at the conclusion or
				yielding back of all time for debate on the conference report. The conference
				report shall be approved in the Senate only if affirmed by the votes of
				3/5 of the Senators duly chosen and sworn.
									(C)Rules of the
				Senate and House of RepresentativesThis paragraph is enacted by
				Congress—
									(i)as
				an exercise of the rulemaking power of the Senate and House of Representatives,
				respectively, and is deemed to be part of the rules of each House,
				respectively, but applicable only with respect to the procedure to be followed
				in that House in the case of legislation under this paragraph, and it
				supersedes other rules only to the extent that it is inconsistent with such
				rules; and
									(ii)with full
				recognition of the constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
									(5)Fallback rating
				rulesFor purposes of paragraph (3), the fallback rating rules
				are as follows:
								(A)Program
									(i)Rating
				rulesA health insurance issuer that enters into a contract under
				the program under this title shall determine the amount of premiums to assess
				for coverage under a health benefits plan based on a community rate that may be
				annually adjusted only—
										(I)based on the age
				of covered individuals (subject to clause (iii));
										(II)based on the
				geographic area involved if the adjustment is based on geographical divisions
				that are not smaller than a metropolitan statistical area and the issuer
				provides evidence of geographic variation in cost of services;
										(III)based on
				industry (subject to clause (iv));
										(IV)based on tobacco
				use; and
										(V)based on whether
				such coverage is for an individual, 2 adults in a household, 1 adult and 1 or
				more children, or a family.
										(ii)LimitationPremium
				rates charged for coverage under the program under this title shall not vary
				based on health-status related factors, gender, class of business, or claims
				experience or any other factor not described in clause (i).
									(iii)Age
				adjustments
										(I)In
				generalWith respect to clause (i)(I), in making adjustments
				based on age, the Administrator shall establish not more than 5 age brackets to
				be used by a health insurance issuer in establishing rates for individuals
				under the age of 65. The rates for any age bracket shall not exceed 300 percent
				of the rate for the lowest age bracket. Age-related premiums may not vary
				within age brackets.
										(II)Ages 65 and
				olderWith respect to clause (i)(I), a health insurance issuer
				may develop separate rates for covered individuals who are 65 years of age or
				older for whom the primary payor for health benefits coverage is the Medicare
				Program under title XVIII of the Social Security Act, for the coverage of
				health benefits that are not otherwise covered under Medicare.
										(iv)Industry
				adjustmentWith respect to clause (i)(III), in making adjustments
				based on industry, the rates for any industry shall not exceed 115 percent of
				the rate for the lowest industry and shall be based on evidence of industry
				variation in cost of services.
									(B)State rating
				rulesState rating requirements shall apply to health insurance
				coverage purchased in the small group market, except that a State shall not
				permit premium rates to vary based on health-status related factors.
								(6)State with less
				premium variationEffective beginning in calendar year 2013, in
				the case of a State that provides a rating variance with respect to age that is
				less than the Federal limit established under paragraph (2)(B) or (3) or that
				provides for some form of community rating, or that provides a rating variance
				with respect to industry that is less than the Federal limit established under
				paragraph (2)(B) or (3), or that provides a rating variance with respect to the
				geographic area involved that is less than the Federal limit established in
				paragraph (2)(B) or (3), premium rates charged for health insurance coverage
				under this title in such State with respect to such factor shall reflect the
				rating requirements of such State.
							(7)Employee
				choice
								(A)Calendar years
				2011 and 2012With respect to calendar years 2011 and 2012 (open
				enrollment periods beginning October 1, 2010, and October 1, 2011), in the case
				of a State that applies community rating or adjusted community rating where any
				age bracket does not exceed 300 percent of the lowest age bracket, employees of
				an employer located in that State may elect to enroll in any health plan
				offered under this title.
								(B)Subsequent
				yearsBeginning in calendar year 2013 (open enrollment periods
				beginning October 1, 2012, and thereafter), employees of an employer that
				participates in the program under this title may elect to enroll in any health
				plan offered under this title.
								(C)ExceptionIn
				any State or year in which an employee is not able to select a health plan as
				provided for in subparagraph (A) or (B), the employer shall select the health
				plan or plans that shall be made available to the employees of such
				employer.
								(8)State approval
				of ratesState laws requiring the approval of rates with respect
				to health insurance shall continue to apply to health insurance coverage under
				this title in such State unless the State fails to enforce the application of
				rates that would otherwise apply to health insurance issuers under the program
				under this title.
							(e)Benefits
							(1)Statement of
				benefitsEach contract under this title shall contain a detailed
				statement of benefits offered and shall include information concerning such
				maximums, limitations, exclusions, and other definitions of benefits as the
				Administrator considers necessary or reasonable.
							(2)Nationwide
				plans
								(A)In
				generalIn the case of contracts with health insurance issuers
				that offer a health benefit plan on a nationwide basis, in the first year after
				the date of enactment of this title, the benefit package shall include benefits
				established by the Administrator.
								(B)Process for
				establishing benefits for nationwide plansThe benefits provide
				for under subparagraph (A) shall be determined as follows:
									(i)Not later than 30
				days after the date of enactment of this title, the Secretary shall enter into
				a contract with the Institute of Medicine to develop a minimum set of benefits
				to be offered by nationwide plans.
									(ii)In developing
				such minimum set of benefits, the Institute of Medicine shall convene public
				forums to allow input from key stakeholders (including small businesses,
				self-employed individuals, employees of small businesses, health insurance
				issuers, insurance regulators, health care providers, and patient advocates)
				and shall consult with the Small Business Health Board.
									(iii)The Institute of
				Medicine shall consider—
										(I)the clinical
				appropriateness and effectiveness of the benefits covered;
										(II)the affordability
				of the benefits covered;
										(III)the financial
				protection of enrollees against high health care expenses;
										(IV)access to
				necessary health care services; and
										(V)benefits similar
				to those available in the small group market on the date of enactment of this
				title.
										(iv)The benefits
				package shall not be discriminatory or be likely to promote or induce adverse
				selection.
									(v)The Administrator
				shall publish the benefits recommended by the Institute of Medicine for public
				comment.
									(vi)Based on the
				comments received, the Administrator may make changes only to the extent that
				the recommendation from the Institute of Medicine is not consistent with the
				criteria contained in clause (iii) or there is a compelling need for the
				changes to ensure the effective functioning of the program.
									(C)Changes to
				benefits
									(i)In
				genera1By a vote of a two-thirds majority, the Small Business
				Health Board may recommend to the Administrator changes to the benefit package
				for nationwide plans under this paragraph for years subsequent to the first
				year in which such benefits are in effect.
									(ii)Reduction in
				benefitsThe Administrator may reduce benefits that were
				previously covered under this paragraph only if—
										(I)two-thirds of the
				Small Business Health Board recommend such change; or
										(II)there is a
				compelling need for the change to prevent a substantial reduction in
				participation in the program under this title.
										(f)Additional
				premium for delayed enrollment
							(1)In
				generalA self-employed individual who is eligible to participate
				in the program under this title, who does not reside in a State where a
				self-employed individual is eligible for coverage in the small group market,
				and who does not elect to enroll in coverage under such program in the first
				year in which the self-employed individual is eligible to so enroll, shall be
				subject to an additional premium for delayed enrollment.
							(2)AmountThe
				Administrator shall establish the amount of the additional premium under
				paragraph (1), which shall be the amount determined by the Administrator to be
				actuarially appropriate, to encourage enrollment, and to reduce adverse
				selection. The amount of the additional premium shall be calculated by the
				Administrator based on the number of years specified in paragraph (4).
							(3)PaymentA
				self-employed individual shall pay the additional premium under this
				subsection, if any, for a period of time equal to the number of years specified
				in paragraph (4). After the expiration of such period the additional premium
				for delayed enrollment shall be terminated.
							(4)YearsThe
				number of years specified in this paragraph is the number of years that the
				self-employed individual involved was eligible to participate in the program
				under this title but did not enroll in coverage under such program and did not
				otherwise have creditable coverage (as defined for purposes of section
				2701(c)).
							(g)State
				enforcement
							(1)State
				authorityWith respect to the enforcement of provisions in this
				title that supersede State law (as described in paragraph (2)), a State may
				require that health insurance issuers that issue, sell, renew, or offer health
				insurance coverage in the State in the small group market or through the
				program under this title, comply with the requirements of this title with
				respect to such issuers.
							(2)Provisions
				describedThe provisions described in this paragraph shall
				include the following:
								(A)Prohibitions on
				varying premium rates based on health-status related factors (subsections
				(d)(1)(A) and (B) of section 3007).
								(B)The implementation
				of rating requirements that shall apply to the program under this title
				beginning in calendar year 2013 (subsections (d)(2)(B) and (d)(3) of section
				3007).
								(C)Benefit
				requirements for nationwide plans available in the program under this title
				(subsection (e)).
								(3)Failure to
				implement or enforce provisionsIn the case of a determination by
				the Secretary that a State has failed to substantially enforce a provision (or
				provisions) described in paragraph (2) with respect to health insurance issuers
				in the State, the Secretary shall enforce such provision (or
				provisions).
							(4)Secretarial
				enforcement authorityThe Secretary shall have the same authority
				in relation to the enforcement of the provisions of this title with respect to
				issuers of health insurance coverage in a State as the Secretary has under
				section 2722(b)(2) in relation to the enforcement of the provisions of part A
				of title XXVII with respect to issuers of health insurance coverage in the
				small group market in the State.
							(h)State opt
				outA State may prohibit small employers and self-employed
				individuals in the State from participating in the program under this title if
				the State—
							(1)defines its small
				group market to include groups of one (so that self-employed individuals are
				eligible for coverage in such market);
							(2)prohibits the use
				of health-status related factors and other factors described in subsection
				(d)(5)(A);
							(3)has in effect
				rating rules that—
								(A)in calendar years
				2011 and 2012, comply with subsection (d)(5)(A); and
								(B)in calendar year
				2013 and thereafter, comply with subsection (d)(2)(B) or (d)(3), whichever is
				in effect for such calendar year;
								except
				that such rules may impose limits on rating variation in addition to those
				provided for in such subsection;(4)maintains a
				State-wide purchasing pool that provides purchasers in the small group market a
				choice of health benefit plans, with comparative information provided
				concerning such plans and the premiums charged for such plans made available
				through the Internet; and
							(5)enacts a law to
				request an opt out under this subsection.
							3008.Encouraging
				participation by health insurance issuers through adjustments for risk
						(a)Application of
				Risk Corridors
							(1)In
				generalThis section shall only apply to health insurance issuers
				with respect to health benefits plans offered under this Act during any of
				calendar years 2011 through 2013.
							(2)Notification of
				costs under the planIn the case of a health insurance issuer
				that offers a health benefits plan under this title in any of calendar years
				2011 through 2013, the issuer shall notify the Administrator, before such date
				in the succeeding year as the Administrator specifies, of the total amount of
				costs incurred in providing benefits under the health benefits plan for the
				year involved and the portion of such costs that is attributable to
				administrative expenses.
							(3)Allowable costs
				definedFor purposes of this section, the term allowable
				costs means, with respect to a health benefits plan offered by a health
				insurance issuer under this title, for a year, the total amount of costs
				described in paragraph (2) for the plan and year, reduced by the portion of
				such costs attributable to administrative expenses incurred in providing the
				benefits described in such paragraph.
							(b)Adjustment of
				Payment
							(1)No adjustment if
				allowable costs within 3 percent of target amountIf the
				allowable costs for the health insurance issuer with respect to the health
				benefits plan involved for a calendar year are at least 97 percent, but do not
				exceed 103 percent, of the target amount for the plan and year involved, there
				shall be no payment adjustment under this section for the plan and year.
							(2)Increase in
				payment if allowable costs above 103 percent of target amount
								(A)Costs between
				103 and 108 percent of target amountIf the allowable costs for
				the health insurance issuer with respect to the health benefits plan involved
				for the year are greater than 103 percent, but not greater than 108 percent, of
				the target amount for the plan and year, the Administrator shall reimburse the
				issuer for such excess costs through payment to the issuer of an amount equal
				to 75 percent of the difference between such allowable costs and 103 percent of
				such target amount.
								(B)Costs above 108
				percent of target amountIf the allowable costs for the health
				insurance issuer with respect to the health benefits plan involved for the year
				are greater than 108 percent of the target amount for the plan and year, the
				Administrator shall reimburse the issuer for such excess costs through payment
				to the issuer in an amount equal to the sum of—
									(i)3.75 percent of
				such target amount; and
									(ii)90 percent of the
				difference between such allowable costs and 108 percent of such target
				amount.
									(3)Reduction in
				payment if allowable costs below 97 percent of target amount
								(A)Costs between 92
				and 97 percent of target amountIf the allowable costs for the
				health insurance issuer with respect to the health benefits plan involved for
				the year are less than 97 percent, but greater than or equal to 92 percent, of
				the target amount for the plan and year, the issuer shall be required to pay
				into a contingency reserve fund established and maintained by the
				Administrator, an amount equal to 75 percent of the difference between 97
				percent of the target amount and such allowable costs.
								(B)Costs below 92
				percent of target amountIf the allowable costs for the health
				insurance issuer with respect to the health benefits plan involved for the year
				are less than 92 percent of the target amount for the plan and year, the issuer
				shall be required to pay into the contingency fund established under
				subparagraph (A), an amount equal to the sum of—
									(i)3.75 percent of
				such target amount; and
									(ii)90 percent of the
				difference between 92 percent of such target amount and such allowable
				costs.
									(4)Target amount
				described
								(A)In
				generalFor purposes of this subsection, the term target
				amount means, with respect to a health benefits plan offered by an
				issuer under this title in any of calendar years 2011 through 2013, an amount
				equal to—
									(i)the
				total of the monthly premiums estimated by the health insurance issuer and
				accepted by the Administrator to be paid for enrollees in the plan under this
				title for the calendar year involved; reduced by
									(ii)the amount of
				administrative expenses that the issuer estimates, and the Administrator
				accepts, will be incurred by the issuer with respect to the plan for such
				calendar year.
									(B)Submission of
				target amountNot later than December 31, 2010, and each December
				31 thereafter through calendar year 2012, an issuer shall submit to the
				Administrator a description of the target amount for such issuer with respect
				to health benefits plans provided by the issuer under this title.
								(c)Disclosure of
				Information
							(1)In
				generalEach contract under this title shall provide—
								(A)that a health
				insurance issuer offering a health benefits plan under this title shall provide
				the Administrator with such information as the Administrator determines is
				necessary to carry out this subsection including the notification of costs
				under subsection (a)(2) and the target amount under subsection (b)(4)(B);
				and
								(B)that the
				Administrator has the right to inspect and audit any books and records of the
				issuer that pertain to the information regarding costs provided to the
				Administrator under such subsections.
								(2)Restriction on
				use of informationInformation disclosed or obtained pursuant to
				the provisions of this subsection may be used by the office designated under
				section 3002(a) and its employees and contractors only for the purposes of, and
				to the extent necessary in, carrying out this section.
							3009.Administration
				through regional or other administrative entities
						(a)In
				GeneralIn order to provide for the administration of the
				benefits under this title with maximum efficiency and convenience for
				participating employers and health care providers and other individuals and
				entities providing services to such employers, the Administrator—
							(1)shall enter into
				contracts with eligible entities, to the extent appropriate, to perform, on a
				regional or other basis, activities to receive, disburse, and account for
				payments of premiums to participating employers by individuals, and for
				payments by participating employers and employees to health insurance issuers;
				and
							(2)may enter into
				contracts with eligible entities, to the extent appropriate, to perform, on a
				regional or other basis, one or more of the following:
								(A)Collect and
				maintain all information relating to individuals, families, and employers
				participating in the program under this title.
								(B)Serve as a channel
				of communication between health insurance issuers, participating employers, and
				individuals relating to the administration of this title.
								(C)Otherwise carry
				out such activities for the administration of this title, in such manner, as
				may be provided for in the contract entered into under this section.
								(b)ApplicationTo
				be eligible to receive a contract under subsection (a), an entity shall prepare
				and submit to the Administrator an application at such time, in such manner,
				and containing such information as the Administration may require.
						(c)Process
							(1)Competitive
				biddingAll contracts under this section shall be awarded through
				a competitive bidding process on a bi-annual basis.
							(2)RequirementNo
				contract shall be entered into with any entity under this section unless the
				Administrator finds that such entity will perform its obligations under the
				contract efficiently and effectively and will meet such requirements as to
				financial responsibility, legal authority, and other matters as the
				Administrator finds pertinent.
							(3)Publication of
				standards and criteriaIf the Administrator enters into contracts
				under subsection (a), the Administrator shall publish in the Federal Register
				standards and criteria for the efficient and effective performance of contract
				obligations under this section, and opportunity shall be provided for public
				comment prior to implementation. In establishing such standards and criteria,
				the Administrator shall provide for a system to measure an entity’s performance
				of responsibilities.
							(4)TermEach
				contract under this section shall be for a term of at least 2 years, and may be
				made automatically renewable from term to term in the absence of notice by
				either party of intention to terminate at the end of the current term, except
				that the Administrator may terminate any such contract at any time (after such
				reasonable notice and opportunity for hearing to the entity involved as the
				Administrator may provide in regulations) if the Administrator finds that the
				entity has failed substantially to carry out the contract or is carrying out
				the contract in a manner inconsistent with the efficient and effective
				administration of the program established by this title.
							(d)Terms of
				ContractA contract entered into under this section shall
				include—
							(1)a description of
				the duties of the contracting entity;
							(2)an assurance that
				the entity will furnish to the Administrator such timely information and
				reports as the Administrator determines appropriate;
							(3)an assurance that
				the entity will maintain such records and afford such access thereto as the
				Administrator finds necessary to assure the correctness and verification of the
				information and reports under paragraph (2) and otherwise to carry out the
				purposes of this title;
							(4)an assurance that
				the entity shall comply with such confidentiality and privacy protection
				guidelines and procedures as the Administrator may require;
							(5)an assurance that
				the entity does not have, and will continue to avoid, any conflicts of interest
				relative to any functions it will perform; and
							(6)such other terms
				and conditions not inconsistent with this section as the Administrator may find
				necessary or appropriate.
							3010.Public
				education campaign and report
						(a)In
				GeneralIn carrying out this title, the Administrator shall
				develop and implement an educational campaign with interagency participation
				(including at a minimum the Small Business Administration, the Department of
				Labor, and employees of the office established under section 3002 who oversee
				the provision of information through navigators) to provide information to
				employers and the general public concerning the health insurance program
				developed under this title, including the contact information relating to an
				individual or individuals who will be available to resolve various types of
				problems with health insurance coverage provided under this title.
						(b)Public Education
				CampaignThere is authorized to be appropriated to carry out this
				section, such sums as may be necessary for each of fiscal years 2008 through
				2010.
						(c)Reports to
				CongressNot later than 1
				year and 2 years after the implementation of the campaign under subsection (a),
				the Administrator shall submit to the appropriate committees of Congress a
				report that describes the activities of the Administrator under subsection (a),
				including a determination by the Administrator of the percentage of employers
				with knowledge of the health benefits program under this title.
						3011.AppropriationsThere are authorized to be appropriated to
				the Administrator such sums as may be necessary in each fiscal year for the
				development and administration of the program under this title.
					3012.Effective
				dateThis title shall take
				effect on the date of enactment of this
				title.
					.
		3.Amendment to
			 ERISASection 514(b)(2) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144(b)(2)) is
			 amended by adding at the end the following:
			
				(C)Notwithstanding
				subparagraph (A), the provisions of subsections (d)(1)(B) and (g)(2)(A) of
				section 3007 of the Public Health Service Act (relating to the prohibition on
				health-status related rating and the Federal enforcement of such provisions)
				shall supercede any State law that conflicts with such
				provisions.
				.
		4.Credit for small
			 business employee health insurance expenses
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to credits) is amended by inserting
			 after section 45N the following new section:
				
					45O.Small business
				employee health insurance credit
						(a)Determination of
				creditIn the case of a qualified small employer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the credit amount described in subsection (b).
						(b)General credit
				amountFor purposes of this section—
							(1)In
				generalThe credit amount described in this subsection is the
				product of—
								(A)the amount
				specified in paragraph (2),
								(B)the employer size
				factor specified in paragraph (3), and
								(C)the percentage of
				year factor specified in paragraph (4).
								(2)Applicable
				amountFor purposes of paragraph (1)—
								(A)In
				generalThe applicable amount is equal to—
									(i)$1,000 for each
				employee of the employer who receives self-only health insurance coverage
				through the employer,
									(ii)$2,000 for each
				employee of the employer who receives family health insurance coverage through
				the employer, and
									(iii)$1,500 for each
				employee of the employer who receives health insurance coverage for two adults
				or one adult and one or more children through the employer.
									(B)Bonus for
				payment of greater percentage of premiumsThe applicable amount
				otherwise specified in subparagraph (A) shall be increased by $200 in the case
				of subparagraph (A)(i), $400 in the case of subparagraph (A)(ii), and $300 in
				the case of subparagraph (A)(iii), for each additional 10 percent of the
				qualified employee health insurance expenses exceeding 60 percent which are
				paid by the qualified small employer.
								(3)Employer size
				factorFor purposes of paragraph (1), the employer size factor is
				the percentage determined in accordance with the following table:
								
									
										
											If the
						employer size is:The
						percentage is:
											
										
										
											10 or fewer full-time
						employees100%
											
											More than 10 but not
						more than 20 full-time employees80%
											
											More than 20 but not
						more than 30 full-time employees60%
											
											More than 30 but not
						more than 40 full-time employees40%
											
											More than 40 but not
						more than 50 full-time employees20%
											
											More than 50 full-time
						employees0%
											
										
									
								
							(4)Percentage of
				year factorFor purposes of paragraph (1), the percentage of year
				factor is equal to the ratio of—
								(A)the number of
				months during the taxable year for which the employer paid or incurred
				qualified employee health insurance expenses, and
								(B)12.
								(c)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified small
				employer
								(A)In
				generalThe term qualified small employer means any
				employer (as defined in section 3001(a)(4) of the Public Health Service Act)
				which—
									(i)either—
										(I)purchases health
				insurance coverage for its employees in a small group market in a State which
				meets the requirements under subparagraph (B), or
										(II)with respect to
				any taxable year beginning after 2010, is a participating employer (as defined
				in section 3001(a)(8) of such Act) in the program under title XXX of such
				Act,
										(ii)pays or incurs at
				least 60 percent of the qualified employee health insurance expenses of such
				employer or is self-employed, and
									(iii)employed an
				average of 50 or fewer full-time employees during the preceding taxable year or
				was a self-employed individual with either not less than $5,000 in net earnings
				or not less than $15,000 in gross earnings from self-employment in the
				preceding taxable year.
									(B)State small
				group market requirementsA State meets the requirements of this
				subparagraph if—
									(i)during calendar
				years 2009 and 2010, the State—
										(I)defines its small
				group market to include groups of one (so that self-employed individuals are
				eligible for coverage in such market),
										(II)prohibits the use
				of health-status related factors and other factors described in section
				3007(d)(5)(A) of such Act, and
										(III)has in effect
				rating rules that comply with section 3007(d)(5)(A) of such Act (except that
				such rules may impose limits on rating variation in addition to those provided
				for in such section),
										(ii)during calendar
				years 2011 and 2012, the State—
										(I)meets the
				requirements under clause (i), and
										(II)maintains a
				State-wide purchasing pool that provides purchasers in the small group market a
				choice of health benefit plans, with comparative information provided
				concerning such plans and the premiums charged for such plans made available
				through the Internet, and
										(iii)for calendar
				years after 2012, the State—
										(I)meets the
				requirements under clauses (i)(I), (i)(II), and (ii)(II), and
										(II)has in effect
				rating rules that comply with paragraph (2)(B) or (3) of section 3007(d) of
				such Act, whichever is in effect for such calendar year (except that such rules
				may impose limits on rating variation in addition to those provided for in such
				section).
										(2)Qualified
				employee health insurance expenses
								(A)In
				generalThe term qualified employee health insurance
				expenses means any amount paid by an employer or an employee of such
				employer for health insurance coverage under such Act to the extent such amount
				is attributable to coverage—
									(i)provided to any
				employee (as defined in subsection 3001(a)(3) of such Act), or
									(ii)for the employer,
				in the case of a self-employed individual.
									(B)Exception for
				amounts paid under salary reduction arrangementsNo amount paid
				or incurred for health insurance coverage pursuant to a salary reduction
				arrangement shall be taken into account under subparagraph (A).
								(3)Full-time
				employeeThe term full-time employee means, with
				respect to any period, an employee (as defined in section 3001(a)(3) of such
				Act) of an employer if the average number of hours worked by such employee in
				the preceding taxable year for such employer was at least 35 hours per
				week.
							(d)Inflation
				adjustment
							(1)In
				generalFor each taxable year after 2009, the dollar amounts
				specified in subsections (b)(2)(A), (b)(2)(B), and (c)(1)(A)(iii) (after the
				application of this paragraph) shall be the amounts in effect in the preceding
				taxable year or, if greater, the product of—
								(A)the corresponding
				dollar amount specified in such subsection, and
								(B)the ratio of the
				index of wage inflation (as determined by the Bureau of Labor Statistics) for
				August of the preceding calendar year to such index of wage inflation for
				August of 2008.
								(2)RoundingIf
				any amount determined under paragraph (1) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of $100.
							(e)Application of
				Certain Rules in Determination of Employer SizeFor purposes of
				this section—
							(1)Application of
				aggregation rule for employersAll persons treated as a single
				employer under subsection (b), (c), (m), or (o) of section 414 shall be treated
				as 1 employer.
							(2)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence for the full preceding taxable year, the determination of
				whether such employer meets the requirements of this section shall be based on
				the average number of full-time employees that it is reasonably expected such
				employer will employ on business days in the employer’s first full taxable
				year.
							(3)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
							(f)Coordination
				with advance payments of creditWith respect to any taxable year,
				the amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced by the aggregate amount paid on
				behalf of such taxpayer under section 7527A for months beginning in such
				taxable year. If the amount determined under this subsection is less than zero,
				the taxpayer shall owe additional tax in such amount under this chapter.
						(g)Credits for
				nonprofit organizationsAny credit which would be allowable under
				subsection (a) with respect to a qualified small business if such qualified
				small business were not exempt from tax under this chapter shall be treated as
				a credit allowable under this subpart to such qualified small
				business.
						.
			(b)Advance payments
			 of creditChapter 77 of the Internal Revenue Code of 1986 is
			 amended by inserting after section 7527 the following new section:
				
					7527A.Advance
				payment of credit for health insurance costs for qualified small
				employers
						(a)General
				ruleNot later than December 31, 2008, the Secretary shall
				establish a program for making monthly payments on behalf of qualified small
				employers to the program established under title XXX of the Public Health
				Service Act. The amount of the monthly payment for a qualified small employer
				shall be one twelfth of the amount of the credit for the tax year to which the
				qualified small employer is entitled under section 36. If a monthly payment is
				made by the Secretary for which the employer is not entitled to a corresponding
				credit, the employer shall owe additional tax in such amount under this
				chapter.
						(b)Qualified small
				employerFor purposes of this section, the term qualified
				small employer has the meaning given such term in section
				36(c)(1).
						.
			(c)Conforming
			 amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 items:
					
						
							Sec. 45O. Small business employee health insurance
				credit.
						
						.
				(2)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7527 the following new item:
					
						
							Sec. 7527A. Advance payment of credit for health insurance
				costs for qualified small
				employers.
						
						.
				(d)DeductibilityThe
			 payment of premiums by a participating employer under this Act shall be
			 considered to be an ordinary and necessary expense in carrying on a trade or
			 business for purposes of the Internal Revenue Code of 1986 and shall be
			 deductible.
			(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2008.
			
